
	
		II
		111th CONGRESS
		1st Session
		S. 2734
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2009
			Mr. Franken (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act with respect to
		  the prevention of diabetes, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Diabetes Prevention Act of
			 2009.
		2.FindingsThe Congress makes the following
			 findings:
			(1)According to the
			 Centers for Disease Control and Prevention (CDC), the prevalence of diabetes in
			 the United States has more than doubled in the past quarter-century.
			(2)The CDC reports
			 that there are now more than 23,600,000 people in the United States living with
			 diabetes and another 57,000,000 individuals with pre-diabetes in
			 the United States, which means that they have higher than normal blood glucose
			 levels or are at increased risk of developing diabetes based on multiple risk
			 factors.
			(3)In 2002, the
			 landmark Diabetes Prevention Program (DPP) study found that lifestyle changes,
			 such as diet and exercise, can prevent or delay the onset of type 2 diabetes,
			 and that participants who made such lifestyle changes reduced their risk of
			 getting type 2 diabetes by 58 percent with some returning to normal blood
			 glucose levels.
			(4)The New York Times
			 has reported that lifestyle-based interventions to control diabetes have
			 resulted in positive outcomes for patients, yet despite these successes, such
			 interventions were often unsustainable. While insurance companies cover the
			 treatments of complications of unchecked diabetes, they tend not to cover the
			 cheaper interventions to prevent such complications.
			(5)Emerging research
			 and demonstrations projects funded by the National Institutes of Health and the
			 CDC in partnership with Indiana University and the YMCA show that a carefully
			 designed group lifestyle intervention can be delivered for less than $300 per
			 year in community settings and can achieve similar weight loss results to the
			 DPP for adults with pre-diabetes.
			(6)Diabetes carries
			 staggering costs. In 2007, the total amount of the direct and indirect costs of
			 diabetes was estimated at $174,000,000,000 according to the American Diabetes
			 Association.
			(7)The Urban
			 Institute reported that if the nation makes a substantial investment in a
			 national program that supports group-based structured lifestyle intervention
			 programs for individuals at-risk of developing type 2 diabetes offered by
			 trained non-clinicians in community settings, the Nation could save
			 $191,000,000,000 over 10 years and achieve a 50 percent reduction in diabetes
			 cases among participants.
			(8)There is a need to
			 increase the availability of effective community-based lifestyle programs for
			 diabetes prevention and offer incentive payments to health care providers who
			 refer at-risk patients for enrollment in such programs to prevent diabetes,
			 reduce complications, and lower the costs associated with diabetes treatment in
			 the United States, and the Federal Government should encourage efforts to
			 replicate the results of the Diabetes Prevention Program on a wider
			 scale.
			3.National diabetes
			 prevention programTitle III
			 of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by
			 inserting after section 317T the following:
			
				317U.National
				diabetes prevention program
					(a)In
				GeneralThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall establish a national diabetes
				prevention program targeted at persons at high risk for diabetes of all ages in
				order to eliminate the preventable burden of diabetes.
					(b)ProgramThe
				program under subsection (a) shall include the following:
						(1)Grants for
				community-based diabetes prevention program model sites for persons at high
				risk for diabetesThe Secretary may award grants to recognized
				eligible entities—
							(A)to support
				community-based diabetes prevention model sites that work with the health care
				delivery system—
								(i)to identify
				persons at high risk for diabetes; and
								(ii)to refer such
				persons to or provide such persons with cost-effective group-based lifestyle
				intervention programs; and
								(B)to
				evaluate—
								(i)methods for ensuring the scalability of
				recognized community-based diabetes prevention model sites nationally;
								(ii)the health and economic benefits of a
				national diabetes prevention program for persons at high risk for diabetes in
				certain age groups, including the pre-Medicare population;
								(iii)emerging
				approaches to identify and engage persons at high risk for diabetes in health
				care and community-based programs;
								(iv)novel strategies
				for linking community-based program delivery with existing clinical services;
				and
								(v)the costs and cost
				effectiveness of clinic-community linkages.
								(2)Recognition
				programThe Secretary shall develop and implement a program under
				which the Secretary recognizes, and re-recognizes on an annual basis, eligible
				entities that deliver community-based diabetes prevention services. To be
				recognized under this paragraph, an eligible entity shall—
							(A)describe its
				system for obtaining referral from health care professionals for persons at
				high risk for diabetes;
							(B)provide proof that
				the entity’s staff have been trained as diabetes prevention program lifestyle
				interventionists and the entity has a system in place to ensure that staff
				receive timely training updates;
							(C)agree to maintain
				a community board (for purposes of advising the entity’s community-based
				diabetes prevention program) whose membership includes—
								(i)a
				person at high risk for diabetes who has completed a lifestyle
				intervention;
								(ii)a
				health care professional who refers persons at high risk for diabetes to
				lifestyle intervention programs;
								(iii)community
				leaders;
								(iv)representatives
				of the health insurance industry; and
								(v)representatives of
				employers, businesses, and nonprofit organizations that are committed to
				offering healthy food and physical activity opportunities for residents;
								(D)agree to provide
				data to the Secretary for outcome evaluation monitoring purposes and quality
				improvement, including data regarding the number of persons served, participant
				attendance, completion rates, weight loss obtained, participant satisfaction,
				and referring clinician satisfaction;
							(E)develop a plan for
				communications between referring clinicians and community-based diabetes
				prevention program model sites;
							(F)agree to make
				available to the Secretary copies of materials used in the entity’s
				community-based diabetes prevention program; and
							(G)provide evidence
				to the Secretary of quality checks on trainers.
							(3)Training and
				outreachIn partnership with State diabetes prevention and
				control programs, academic institutions, and a national network of
				community-based nonprofit organizations focused on health and well-being, the
				Secretary shall develop and implement, directly or through grants to eligible
				entities—
							(A)a curriculum
				development and training program for diabetes prevention master and lifestyle
				intervention instructors to ensure consistency in—
								(i)the principles of
				type 2 diabetes prevention programming throughout the United States; and
								(ii)the collection of
				outcomes data for quality assurance;
								(B)community outreach
				programs to identify community and provider groups to participate in the
				national diabetes prevention program and coordinate quality assurance programs
				at the local level in partnership with community-based organizations;
				and
							(C)a national partner
				outreach program to identify and work with national partners—
								(i)to
				identify workers in the community to complete training under subparagraph (A);
				and
								(ii)to facilitate the
				recognition of eligible entities under paragraph (2).
								(4)Evaluation,
				monitoring, and technical assistanceThe Secretary shall provide
				quality assurance for each community-based diabetes prevention program model
				site funded under paragraph (1) and, as necessary and feasible, for other
				recognized community-based diabetes prevention programs, through evaluation,
				monitoring, and technical assistance, including by—
							(A)reviewing
				applications for recognition under paragraph (2);
							(B)evaluating and
				monitoring program data including providing standardized feedback to sites for
				quality improvement;
							(C)making
				de-identified data available to the public to ensure transparency of the
				recognition program under paragraph (2);
							(D)conducting site
				visits and periodic audits;
							(E)providing
				technical assistance and a process for improving performance in sites not
				meeting standards for recognition under paragraph (2); and
							(F)establishing a
				public registry of recognized eligible entities.
							(5)Applied research
				programsThe Secretary shall award grants to eligible entities to
				conduct diabetes prevention research that—
							(A)advances the
				scalability of recognized community-based diabetes prevention program model
				sites nationally;
							(B)examines model
				benefit and payment designs; and
							(C)tests
				communications strategies to engage providers and targeted at-risk
				populations.
							(6)Studies for
				diabetes prevention and managementTo build on the findings of the national
				diabetes prevention program under this section, the Secretary may conduct or
				support studies to manage, reduce, and prevent type 2 diabetes in at-risk
				populations, including consideration of factors such as nutrition, exercise
				education, and basic physical maintenance of healthy levels of cholesterol,
				body mass index, hemoglobin A1C, and blood pressure rates.
						(c)Report to
				CongressNot later than the
				end of fiscal year 2011, and every 2 years thereafter, the Secretary shall
				submit a report to the Congress on the implementation of this section,
				including the progress achieved in eliminating the preventable burden of
				diabetes.
					(d)DefinitionsIn
				this section:
						(1)The term
				eligible entity means—
							(A)a State or local
				health department;
							(B)a national network
				of community-based organizations described in section 501(c)(3) of the Internal
				Revenue Code of 1986 that is focused on health and well-being;
							(C)an academic
				institution;
							(D)an Indian tribe or
				tribal organization (as defined in section 4 of the Indian Self-Determination
				and Education Assistance Act); or
							(E)any other entity
				determined by the Secretary to be an eligible entity for purposes of this
				section.
							(2)The term
				person at high risk for diabetes means an individual who has
				higher than normal blood glucose levels or is at an increased risk for
				developing diabetes based on multiple risk factors.
						(3)The term
				recognized means recognized as provided for under subsection
				(b)(2).
						(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $80,000,000 for fiscal year 2011, and such sums as may be
				necessary for each subsequent fiscal
				year.
					.
		
